Hill, P. J.
(dissenting). The jury has determined all issues of fact in plaintiff’s favor; thus, while defendants’ evidence is that there was no leak in the faucet, the opposite given by plaintiff has been accepted. The fact either way seems of small significance in determining the case.
Plaintiff’s experts attributed the leak to a faulty packing in the faucet. The component parts of a faucet' — -handle, stem, valve and packing- — collectively make the device by which the water is turned on and off. ,Not of much importance is plaintiff’s statement that his intention was called to the dripping faucet because there was a film of moisture on the mirror which he was using in connection with shaving. It is not persuasive, in view of the fact that he had just taken a bath, and from that much greater volume of water the air had become over-saturated with moisture which was condensing on the cooler surface of the mirror. A leak in the faucet, caused by the worn packing, presented no hazard and could not harm the occupant of the room. Its only effect would have been upon the water rates paid by the hotel. However, it was reasonable that plaintiff should attempt to close the faucet which he had opened. He was not justified in applying unreasonable force to the handle, for even iron can be broken, and porcelain much easier. There was no relation between the assumed worn packing and the latent defect in the porcelain. - The plaintiff says: “ I noticed a flow of water, a slow flow of water and considerable amount of steam escaping from this faucet. I attempted to stop the flow. I put my hand on the hot water control naturally and attempted to stop the flow of water. I attempted to turn it. As I did the faucet handle split. The'lower portion dropped into the tub. The upper portion remained on the shaft and cut my hand ”. Defendants’ liability does not arise because the packing, being worn, failed to furnish a proper seat for the valve. It is not claimed that defendants had notice of the hidden defect or that they had failed in any duty in selecting or inspecting the equipment. They were under no duty to exercise care to discover and repair defects unknown to them. (Galbraith v. Busch, 267 N. Y. 230, 233; Higgins v. Mason, 255 N. Y. 104.) The judgment should be reversed and the complaint dismissed.